FOLLETT, J.
Only two defenses are set up in the answer: (1) That the plaintiff refused to permit the damages to be appraised, pursuant to the terms of the policy, and (2) that the plaintiff falsely and fraudulently overstated in his verified proofs of loss the value of the property destroyed and injured, and the damage to the property injured. On the trial, no objection being interposed that such a defense was not pleaded, the defendant gave evidence which, it insisted, required the jury to find that the plaintiff fraudulently set, or caused to be set, the fire which occasioned the damages. On the trial Marks Levy, the appraiser selected by the plaintiff, testified that, on the last day that he acted as an appraiser, he and Hinrichs went to a saloon and drank together, “and that Mr. Hinrichs said to me—told me that ‘We get through easy with this job; the adjuster has got places to appraise; some in the country, and we will go there; in Newton, and we will go there.’ I answered, T will see how the time will be with me, if I can spare it.’ That is *334all.” Hinrichs denied that he made any such statement to Levy. The plaintiff testified that the fact that this conversation had occurred was brought, to his knowledge, and that thereupon, and for that reason, and because he was dissatisfied with the damages agreed upon for the articles appraised, he refused to allow the appraisers to continue. The court instructed the jury that, if they found that such a proposition was made, it was a sufficient justification for the plaintiff to refuse to permit the appraisers to continue the appraisement. That this instruction was proper is apparent, as the plaintiff was under no obligation to permit his damages to be appraised by an appraiser who would make such a proposition, or by one who would listen to it, without disclosing the fact. The plaintiff testified that after Levy resigned he called on Mr, Meserole, the defendant’s assistant manager, and told him that he was ready to appoint another appraiser. Meserole testified that the plaintiff called on him and wanted another appraisal, but did not think the plaintiff used the words, “that he was .ready to appoint a new appraiser.” The jury having found that an improper proposal was made by the defendant’s appraiser, and new appraisers not having been appointed, the fact that no appraisement was made, pursuant to the requirements of the policy, is not a defense to the action.
In respect to the second defense, it is insisted that the verdict of the jury, assessing the damages at $1,000, the plaintiff having sworn in his verified proofs of loss that his damages were $2,154.15, is proof that the plaintiff falsely overestimated the damages to his goods, and that the court erred in not setting aside the verdict on this ground; that the verdict for $1,000 damages is inconsistent with the verdict that the plaintiff did not falsely overstate in his proofs of loss the damages done to his property. In support of this contention the defendant cites Sternfield v. Insurance Co., 50 Hun, 262, 2 N. Y. Supp. 766. In that case the'insured, by his verified proofs of loss, stated his damages to be $23,342.47. The appraisers appraised the damages at $4,321.53, making an overestimate of $19,-020.94. The jury by their verdict found that the damage to the property was $5,000, malting an overestimate by the plaintiff of $18,342.47. In discussing the case the court said that there was no evidence that “tended to explain this difference on the ground of any mistake or misapprehension concerning either of the facts upon which the proofs were made and verified; and as there was no ground from which it could be inferred that the loss had been overstated in this manner by mistake, there was reason for assuming that it had been fraudulently made, to defraud the insurance company out of the other half of the amount of the policy. Such an inference necessarily follows from so great a difference.” The amount of the loss sustained was found to be less than one-fourth of the amount claimed. In that case the judgment and the order denying a motion for a new trial were reversed, upon the ground that it was clear, from the verdict of the jury, that the plaintiff had fraudulently overestimated the damages. In other words, that the verdict that the plaintiff *335had not falsely overestimated the damage to his property was inconsistent with the finding that the damage did not exceed $5,000. In Furlong v. Insurance Co. (Sup.) 18 N. Y. Supp. 844, the insured, in his verified proofs of loss, swore that the damages caused to his personal property were $1,161.60. The jury assessed the damages on the personal property at less than $80,—less than one-fourteenth of the claim,—and it was held that the jury’s valuation of the damages at $80 was inconsistent with the finding that the insured had not, in swearing they were $1,161.60, falsely overstated the damages in his proofs of loss, and the judgment and order were reversed. In Unger v. Insurance Co., 4 Daly, 96, the insured, in his verified proofs of loss, claimed that the injury to his property amounted to $16,-336.23. The cause was referred, and the referees found that the loss was $9,172.88. It was held, on an appeal from the judgment entered on the report, that the discrepancy between the amount of the claim and the amount awarded by the referees was not proof that the plaintiff had sworn falsely in his proofs of loss. In Dolan v. Insurance Co., 22 Hun, 396, the insured, when the policy was obtained, represented that the building was worth from $3,500 to $4,000, and in his proofs of loss he stated that the injury to his building by the fire amounted to $1,017.64. The appraisers appraised the damages to the building at $694, which was held to be the amount of damages recoverable for its loss. The jury found that there was no fraudulent overvaluation of the damages in the proofs of loss, and the court held that the discrepancy between the amount claimed and the amount awarded did not require the court to hold, as a matter of law, that the plaintiff had fraudulently overstated his damages. Many cases have arisen over like clauses in fire insurance policies, which are cited in 2 May, Ins. (3d Ed.) 477, and 1 Bid. Ins. 446 et seq. The cases cannot be harmonized, and an analysis of them will serve no useful purpose. The result of a majority of the decisions is that a considerable discrepancy between the amount claimed in proofs of loss and the amount awarded on the trial is evidence of a fraudulent overvaluation, but that it does not ordinarily amount to proof of a fraudulent overvaluation, and that a verdict or finding that the damages sustained by the insured are much less than those claimed in his proofs of loss is not necessarily inconsistent, and whether the difference between the amount claimed and the amount awarded is so great as to justify the court in setting aside the verdict depends upon the facts of each case.
In the case at bar the property lost and damaged consisted wholly of household furniture, clothing,. stores, and supplies. The plaintiff asserted in his proofs of loss that the damages caused by the fire amounted to $2,154.15, while the amount awarded by the jury was $1,000. There is no class of property in respect to the value of which persons will so widely differ as articles of household furniture and clothing. Such property always is deemed to be of greater value by its owner than by any other person. A carpet and articles of furniture possess more value to the owner than to a dealer who estimates their value at what they will sell for as second-hand ar*336tides» So in respect to personal clothing. It has little or no market value, though unworn, while it may be worth to its owner substantially what it cost. Considering the nature of the property,, we do not think that this court will be justified, as a matter of law, in setting aside the verdict and granting a new trial, because |he-plaintiff claimed the damages to be a little more than twice the-amount awarded. The evidence given on the trial, if believed, justifies the verdict which was returned, and might have justified a larger one, or, if the- jury in its discretion had believed the evidence of the defendant’s witnesses, who evidently testified to the salable-value of the articles as second-hand property, a verdict for a less sum would have been justified. The question of the extent of the plaintiff’s damages, and whether the .plaintiff falsely overestimated his-loss, were fairly submitted to the jury by the learned trial judge, and, while the case may be a close one, we think the verdict should not be overturned as against the weight of evidence.
The hour at which this fire occurred, and the circumstances under which it occurred, were such that the jury was entirely justified in finding that it was not fraudulently set or caused by the plaintiff. At the close of the evidence the plaintiff asked the court to submit eight specific questions to the jury, pursuant to section 1187 of the Code of Civil Procedure. Whether the trial court will or will not. submit specific questions to the jury rests in its sound discretion,, and its determination will not be reviewed unless, it appear that its discretion has been abused. It is was not proper to ask that fight questions be submitted to the jury in this case, there not being so many issues of fact, and no error was committed in declining to-submit the questions proposed.
After looking at the exceptions taken to the admission and exclusion of evidence, and at those taken to the charge, we find none that seem to be erroneous, or so close as to require discussion. The judgment and order should be affirmed, witii costs. All concur.